Citation Nr: 1810162	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected depression.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1973 to June 1993.  He died in June 2017.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2015, the Veteran and the appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In October 2015, the Board granted a higher initial rating of 50 percent for the service-connected depression.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  In a January 2017 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board, on the basis that the Board did not provide adequate reasons and bases for finding that the Veteran did not have occupational and social impairment, with deficiencies in most areas so that an initial disability rating higher than 50 percent was not warranted.  

Prior to his death, the Veteran filed a timely substantive appeal for the issue on appeal.  See March 2015 VA Form 9.  The Veteran died in June 2017.  Thereafter, in July 2017, the appellant filed a request for substitution upon the death of the claimant.  In January 2018, the RO found that the appellant qualified as the proper substituted claimant for the purposes of processing the appeal to completion.  
38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1000 (2017).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal because the Veteran was employed throughout the rating period.

FINDING OF FACT

From August 27, 2008 until the Veteran's death, depression was manifested by occupational and social impairment with deficiencies in most areas due to symptoms of chronic sleep impairment, disturbances of motivation and mood with episodes of depressed mood, anxiety and irritability, short-term memory impairment, an incident of suicidal and/or homicidal ideation resulting in one psychiatric hospitalization approximately in late 2008, impaired impulse control with one incident of violence, difficulty in adapting to stressful work circumstances, and difficulty establishing and maintaining effective family and work relationships.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for an initial disability rating of 70 percent, and no higher, for depression are met for the entire rating period from August 27, 2008, forward.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9422 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, the appellant is (and the Veteran was) challenging the initial disability rating assigned following the grant of service connection for depression.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  During his lifetime, the Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the VLJ asked several questions throughout the Board hearing in order to elicit testimony regarding past and current psychiatric symptoms, treatment, as well as occupational and social impairment due to the service-connected depression.  At the Board hearing, the Veteran submitted additional private treatment records accompanied by waiver.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The RO provided VA examinations in January 2012 and January 2014.  A supplemental VA medical opinion from the January 2014 VA examiner was obtained in February 2014.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of depression as provided through interview of the Veteran and review of the record and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the psychiatric disability when performing the examinations.  For these reasons, the Board finds that the collective VA examination reports are adequate for rating purposes, and there is no need for further examination or medical opinion.  

Neither the appellant nor the Veteran during his lifetime made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Depression

For the entire initial rating period (i.e., from August 27, 2008), the service-connected depression was rated at 50 percent under the criteria at 38 C.F.R. § 4.130, 
DC 9422.  Psychiatric disorders like depression are rated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

The Court has held that when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an initial rating when not easily distinguishable.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the depression disability picture more closely approximated occupational and social impairment with deficiencies in most areas due to psychiatric symptoms so that the criteria for a 70 percent rating under DC 9422 are met for the entire rating period.  From August 27, 2008 until the Veteran's death, depression was manifested by, chronic sleep impairment, disturbances of motivation and mood with episodes of depressed mood, anxiety and irritability, short-term memory impairment, an incident of suicidal and/or homicidal ideation resulting in psychiatric hospitalization occurring approximately in December 2008, impaired impulse control with an incident of violence against his brother approximately in December 2009, difficulty in adapting to stressful circumstances (including work or a worklike setting) as evidenced by frequent complaints and mental health counseling concerning work-related stressors involving conflict with his supervisor and co-workers, and difficulty establishing and maintaining effective relationships as evidenced by conflict with family members at times and frequent conflict with co-workers and his supervisor.  See, e.g., December 2009 VA mental health note (reporting ongoing stressors at work, including conflict with co-workers, and recent conflict with his brother when a verbal disagreement became physical); June 2010 VA mental health group counseling note (noting a flat affect, report of becoming verbally angry often so that he sometimes became angry at his children and pushed his drunken brother once for getting in his face, and report of being hospitalized for two months for severe depression and suicidal thoughts about a year and a half earlier); September 2010 VA mental health note (noting that the Veteran was being investigated for an alleged violation of policy or harassment of a female co-worker); December 2010 VA addendum note (noting that the Veteran had depressive symptoms and suffered problems at work with his supervisor and co-workers and believed that he was not being respected); May 2011 VA mental health note (noting that the Veteran was admitted to a private facility approximately two years earlier due to stress at the job with feelings of depression and homicidal ideation).  

Although many of the depression symptoms demonstrated during the rating period are contemplated in the 50 percent schedular rating criteria (or lesser rating criteria) under the General Rating Formula for Mental Disorders, GAF scores during the rating period ranging from 59 to 62 suggest no more than moderate symptoms and functional impairment due to psychiatric disability, and the January 2012 and January 2014 VA examiners opined that the occupational and social impairment resulting from depression symptoms were consistent with the 50 percent schedular rating criteria (or lesser 30 percent schedular rating criteria), treatment records show that depression symptoms of suicidal ideation (resulting in a hospitalization in late 2008), impaired impulse control (with irritability resulting in one incident of violence against a family member), and frequent difficulty in adapting to stressful work circumstances were demonstrated during the initial rating period and are specifically contemplated in the 70 percent schedular rating criteria; therefore, in consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows occupational and social impairment with deficiencies in most areas so that the criteria for a 70 percent schedular rating under DC 9422 are met for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board next finds that the weight of the evidence is against a finding that the depression disability picture more closely approximates the criteria for the next higher 100 percent rating under DC 9422 for any period.  The weight of the evidence is against a finding that depression symptoms are of the frequency, severity, and duration contemplated by the schedular criteria for the 100 percent rating or that depression symptoms caused total occupational and social impairment at any time during the rating period.  

As stated above, the Veteran was once hospitalized for suicidal and/or homicidal ideation during the rating period; however, he has consistently denied suicidal or homicidal ideation since the psychiatric hospitalization.  The evidence shows one incident escalating from verbal disagreement to physical altercation with the Veteran's brother, and general problems with anger, but no indication of a history of hurting others.  Thus, the weight of the evidence shows no persistent danger of hurting self or others.  Because the Veteran showed some impairment in judgment but consistently denied experiencing hallucinations or delusions during the time relevant to the rating period, the weight of the evidence is against a finding of gross impairment in thought processes or persistent delusions or hallucinations. 

Because the evidence shows orientation to time and place throughout the rating period, the evidence does not show disorientation to time or place.  Although there was some short-term memory impairment, there was no memory loss to the degree that the Veteran did not recall the names of close relatives, his own (former) occupation, or his own name. 

Additionally, the weight of the evidence is against a finding of total social impairment or total occupational impairment due to depression.  Despite the previously discussed difficulties with work-related stress and conflicts with his supervisor and co-workers due to depression symptoms, as well as difficulty getting along with family members at various times, the Veteran maintained employment at the post office and marriage to his spouse of approximately 22 years throughout the rating period at issue.  Because the 100 percent rating specifically contemplates total occupational and social impairment due to depression symptomatology, the evidence showing that depression symptoms did not cause total occupational or social impairment during the rating period weighs against a finding that the schedular criteria for a 100 percent rating are met for any period.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 70 percent rating for the entire rating period.  The schedular rating criteria, DC 9422, specifically provide for disability ratings based on a combination of symptoms and clinical findings.  From August 27, 2008 until the Veteran's death, depression was manifested by chronic sleep impairment, disturbances of motivation and mood with episodes of depressed mood, anxiety and irritability, short-term memory impairment, an incident of suicidal and/or homicidal ideation resulting in a psychiatric hospitalization, impaired impulse control with one incident of violence, difficulty in adapting to stressful work circumstances, and difficulty establishing and maintaining effective family and work relationships.  The depression symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational 

and social functioning.  Because the schedular rating criteria are adequate to rate the depression disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating of 70 percent, but no higher, for depression for the entire initial rating period (from August 27, 2008 to June 2017) is granted.






____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


